



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

 

This Agreement is made and entered into this 1st day of October, 2006,
(Effective Date), by and between FLEXSTEEL INDUSTRIES, INC., a Minnesota
Corporation (hereafter “Employer”) and DONALD D. DREHER, (hereafter “Employee”).

 

RECITALS

 

WHEREAS, Employer is engaged in the manufacturing, importing and sale of
residential, commercial and recreational furniture (“the Business”); and

 

WHEREAS, Employee desires to be employed by Employer, and Employer desires to
employ Employee on a full-time basis of employment; and

 

WHEREAS, it is the desire of the parties to provide for the terms and conditions
of Employee’s employment and to reduce their agreements and understandings to
writing in the form of an Employment Agreement;

 

NOW THEREFORE, in consideration of the mutual terms, covenants and conditions
herein contained, the parties agree as follows:

 

1.    EMPLOYMENT.   Employer hereby engages Employee to perform, and Employee
hereby accepts such engagement and agrees to perform, the following services for
Employer in connection with Employer’s business:

 

 

A.

Employee will have the title Senior Vice President of Flexsteel Industries, Inc.
and President and CEO of DMI Furniture (DMI). Employee will perform duties
assigned to him by the Chief Executive Officer (CEO) of Employer and such duties
will be those normally performed by a person with the title held by Employee.

 

 

B.

Employee will use his best efforts to identify and hire a successor for himself
within two (2) years from the effective date of this Agreement.

 

 

C.

Employee agrees to devote his time and attention to the performance of such
duties as may be assigned to him and agrees that he will not, either directly or
indirectly, alone or in association with others, engage in Employer’s Business
other than as an employee of Employer during the terms of this Agreement or any
renewals thereof, except as expressly authorized and approved by the CEO of
Employer, and he further agrees to serve Employer faithfully and diligently and
according to the best of his abilities and to use every effort to promote the
interests of Employer.

 

 

D.

Employee will perform his duties primarily at DMI’s location in

 

Page 1 of 8


--------------------------------------------------------------------------------




Louisville, Kentucky, but will be required to travel to the Employer’s home
office in Dubuque, Iowa from time to time.

 

2.    TERM.   The term of this Agreement shall begin on the Effective Date set
forth above and shall terminate on December 31, 2009, unless terminated prior to
that time as otherwise provided in this Agreement. At the end of said term, this
Agreement shall not automatically renew unless a renewal agreement is executed
by all parties. Sixty (60) days prior to December 31, 2009, the parties agree to
meet and conduct good faith negotiations either to renew this Agreement or to
enter into a consulting agreement both on such terms and conditions as the
parties mutually agree.

 

 

3.    TERMINATION.

 

 

A.

BY EMPLOYER.   Notwithstanding anything herein contained to the contrary, the
employment of Employee may be terminated by Employer with or without cause at
any time upon thirty (30) days written notice to Employee. For purposes of this
agreement, Employer shall have cause to terminate Employee upon the occurrence
of any of the following:

 

 

(i)

conviction of a felony or a crime of moral turpitude;

 

(ii)

acts of fraud, theft, misrepresentation, or embezzlement;

 

(iii)

misappropriation of Employer’s assets;

 

(iv)

appearing at place of employment or performing duties of employment while
intoxicated as a result of the consumption of alcohol or drugs; and

 

(v)

any breach of a fiduciary duty involving personal profit;

 

(vi)

death;

 

(vii)

disability as defined in Paragraph 7 hereof;

 

(viii)

employee’s failure to reasonably perform his duties after being provided a
thirty (30) day notice to cure; only one notice to cure is required to be given
to employee in any consecutive six (6) month period;

 

(ix)

gross misconduct of employee after being provided a thirty (30) day notice to
cure; only one notice to cure is required to be given to employee in any
consecutive six (6) month period; or

 

(x)

violation of paragraph 18.

 

 

B.

BY EMPLOYEE.   The employment of Employee may be terminated by Employee at any
time upon one hundred twenty (120) days written notice to Employer.

 

 

C.

WAIVER OF NOTICE.   The notice requirement may be waived by the party entitled
to such notice. If employment is terminated, see Paragraph 8 below.

 

4.    COMPENSATION.   Employer agrees to pay to Employee, and Employee hereby
agrees to accept, as full compensation for the performance of her services
hereunder the following:

 

 

Page 2 of 8


--------------------------------------------------------------------------------




 

A.

SALARY.   From and after the Effective Date, Employee shall be paid an annual
salary of $354,300.00 in installments of $14,762.50 on the 15th and 30th of each
month. The amount of the salary shall be subject to increase as determined by
the Compensation Committee of the Board of Directors, but it is agreed that the
salary will not be reduced during the term of this Agreement.

 

 

B.

BONUSES.   Employee will be eligible for a bonus each year based on achieving
annual performance levels as established by the Board of Directors Compensation
Committee. Annual cash bonuses shall not be less than $50,000.00 in any year
ending June 30th during the term of this Agreement (6/30/07, 6/30/08 and
6/30/09) unless DMI reports a financial pre-tax loss (before this bonus) in
which case no bonus shall be paid. Any bonus will be paid at the same time other
executives of Employer are paid their bonus.

 

 

C.

WITHHOLDING ON COMPENSATION.   There shall be deducted from the payment of
salary, bonus and other taxable compensation, if any, paid to Employee the
customary withholding tax and other employment taxes as required with respect to
the compensation paid said Employee.

 

5.    FRINGE BENEFITS.   In addition to Employee’s compensation, as specified in
paragraph 4 above, Employee shall also be entitled to the following fringe
benefits in the same manner and in the same amounts as are paid to other key
employees of employer unless a specific amount is indicated:

 

 

A.

Life insurance in the amount of $750,000.00, subject to insurability at standard
rates.

 

 

B.

Health, disability and travel accident insurance (consistent with DMI’s current
coverage for DMI’s exempt employees).

 

 

C.

$1,500.00 per month automobile allowance.

 

 

D.

Reimbursement of up to $2,000.00 each for medical care expense and personal tax
and financial planning expense.

 

 

E.

Monthly dues at Valhalla Country Club.

 

6.    VACATION.   Employee shall be entitled to six (6) weeks paid vacation per
calendar year.

 

7.    EMPLOYEE’S DISABILITY.   Once the Employee is eligible for disability
insurance under Paragraph 5.B. above, Employee shall be deemed disabled and
Employee shall not be entitled to any further compensation under Paragraph 4
above, but shall be entitled to retain his

 

Page 3 of 8


--------------------------------------------------------------------------------




fringe benefits under Paragraph 5 above until December 31, 2009.

 

8.    COMPENSATION UPON TERMINATION OF EMPLOYMENT.

 

 

A.

In the event Employee is terminated by Employer without cause prior to December
1, 2009 Employee shall be entitled to one of the following:

 

 

(i)

A lump sum payment equal to the balance of his salary (no bonus) through
December 31, 2009 if Employee agrees to comply with the Covenant Not to Compete
in Paragraph 15 hereof within thirty (30) days of the termination of his
employment; or

 

(ii)

No further compensation at all if the Employee elects not to comply with the
Covenant Not to Compete set forth in Paragraph 15 hereof within thirty (30) days
of termination.

 

 

B.

In the event Employee’s employment is terminated for cause as defined in
paragraph 3 hereof, Employee’s salary shall only be paid to the date of
termination and no further salary shall be paid.

 

9.    REIMBURSEMENT OF EXPENSES.   During the period of Employee’s employment,
Employer shall pay directly, or reimburse on behalf of said Employee, reasonable
travel and business expenses.

 

10.    WORKING FACILITIES.   To the extent necessary, Employer shall provide for
office facilities, equipment, personnel, supplies, insurance, and utilities, and
such other items as are reasonably required for the conduct of its business.

 

11.    RELATIONSHIP BETWEEN THE PARTIES.   Employer and Employee recognize that
Employer, in accordance with the state statutes controlling the organization and
administration of business corporations, shall manage the business affairs of
the corporation. The relationship between the parties hereto is that of Employer
and Employee. As such, Employee shall be entitled to participate in any plan,
arrangement, or distribution by DMI pertaining to or in connection with any
pension, bonus, profit sharing, or similar benefits for DMI’s exempt employees.
Nothing herein contained shall be construed to give Employee an interest in the
tangible or intangible assets of the corporation.

 

12.    WAIVER.   A waiver of any of the terms and conditions hereof by either
party shall not be construed as a general waiver by either party, and either
party shall be free to reinstate and assert such term or condition with or
without notice to the other party.

 

13.    VALIDITY.   Should any portion of this Agreement be held unenforceable or
inoperative for any reason, such portion shall not affect any other portion of
this Agreement, but the remainder shall be effective as though such ineffective
portion had not been contained herein.

 

Page 4 of 8


--------------------------------------------------------------------------------




14.    STATE LAW.   This Agreement is drawn to be effective in and shall be
construed in accordance with the laws of the State of Iowa.

 

15.    COVENANT NOT TO COMPETE .   It is agreed that Employee will not engage in
Employer’s business, alone or in conjunction with any other person, either as
employee, principal, shareholder, joint venture or partner, or otherwise, within
the continental United States during the term hereof and for a period of
twenty-four (24) months following the date of Employee’s termination with or
without cause (in the case of without cause, see Paragraph 8.A.). By this
paragraph it is intended that Employee will not compete with Employer in any
manner within the designated territorial limits for the designated period of
time, including but not limited to the following:

 

 

(a)

Canvass, solicit or accept any business from any present or past customers of
Employer;

 

 

(b)

Give any other person, firm or corporation the right to canvass, solicit or
accept any business from any present or past customers of Employer;

 

 

(c)

Directly or indirectly request or advise any present or future customers or
supplier of Employer to withdraw, curtail or cancel its business with Employer;

 

 

(d)

Directly or indirectly disclose to any other person, firm or corporation the
names of present, past or future customers or suppliers, or disclose any trade
secrets of Employer;

 

 

(e)

Directly or indirectly, as proprietor, partner, joint venturer, employer,
employee or otherwise, engage in competition with Employer in Employer’s
business within the territorial limits and within the time limits specified in
this Agreement; and

 

 

(f)

Directly or indirectly, either as an employee, employer, proprietor, partner or
shareholder of another business, violate any of the provisions of this covenant
not to compete.

 

In the event this restrictive covenant shall be construed to be illegal for any
reason, it shall be enforced and valid to the extent permitted by law.

 

Since violation of any of the restraining covenants of this Agreement by
Employee would cause irrevocable harm to Employer, and since the exact amount of
such damage would be impossible to ascertain, Employee stipulates that if he
violates any term of this Paragraph, Employer shall be entitled to an injunction
to restrain the Employee. Pending the decision of the finality of any such
injunction, Employee agrees that Employer shall be entitled to a temporary
restraining order without bond and without prejudice to any other remedies
available to Employer.

 

Page 5 of 8


--------------------------------------------------------------------------------




Upon termination of this Agreement, if Employee should violate this Covenant Not
to Compete and a Court of competent jurisdiction affords the Corporation
equitable relief, the twenty-four (24) month period shall be extended for the
period of time the Court finds that the Employee has violated the provisions of
this Covenant Not to Compete.

 

16.    NON SOLICITATION.   During the term of this Agreement and for two (2)
years thereafter Employee agrees not to encourage or solicit any other employee
of Employer to leave Employer or to interfere with Employer’s relationship with
its employees. Violation of this non solicitation provision by Employee would
cause irrevocable harm to Employer, since the exact amount of such damage is
impossible to ascertain, Employee stipulates that if he violates the term of
this paragraph, Employer shall be entitled to an injunction to restrain
Employee. Pending the decision of the finality of such injunction, Employee
agrees that Employer shall be entitled to a temporary restraining order without
bond and without prejudice to any other remedy available to Employer.

 

17.    DIRECTORSHIPS.   Employee agrees that he will serve on no more than one
other for profit Board of Directors and no more than one other not for profit
Board of Directors.

 

18.    CONFIDENTIAL INFORMATION.   The Employer possesses and will continue to
possess Confidential Information, as defined below, which has been created,
discovered, developed by or otherwise became known to the Employee (including
information discovered or made available by related companies or joint ventures
of the Employer) which information has value to the Employer. In addition, by
reason of Employee’s employment, Employee will have access to and be acquainted
with Employer’s Confidential Information. Employee agrees that the Confidential
Information of Employer constitutes valuable assets of Employer which Employer
is entitled to protect.

 

Employer acknowledges that (i) Employer derives actual and potential economic
value from the Confidential Information not being generally known to the public
or other persons who can obtain economic value from its disclosures or use, and
(ii) Employer has expended and currently expends substantial effort to acquire
Confidential Information, and expends substantial effort, and expects Employee
to expend substantial effort, to maintain the secrecy of the Confidential
Information.

 

18.1    CONFIDENTIAL INFORMATION DEFINED.   The Employer’s Confidential
Information (Confidential Information) includes, but is not limited to, trade
secrets, patents, systems, procedures, manuals, confidential reports, product
development plans, marketing strategies, discoveries, pricing information,
costs, confidential financial information, personnel information, methods of
operation, supplier or vendor lists or information, procurement procedures,
customer/client or prospective customer/client lists or information, sources of
Employer’s business, business prospects or leads, information concerning special
requirements or preferences of customers/clients, customer/client-supplied
documents and information, information concerning Employer’s contracts with its
customers/clients, methods of soliciting or obtaining business, any similar
confidential materials or information (including

 

Page 6 of 8


--------------------------------------------------------------------------------




information in hard copy or stored on computer) relating to Employer’s
customers/clients or prospective customers/clients, and any information a
reasonable person would believe Employer would like to treat as confidential for
any purpose, such as maintaining a competitive advantage or avoiding undesirable
publicity, all of which Confidential Information is deemed confidential
irrespective of whether or not developed by Employee.

 

18.2    NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.   Unless previously
authorized in writing or when instructed in writing by Employer, Employee shall
not, at any time, disclose to others, use, or allow anyone else to disclose or
use any Confidential Information of the Employer, except as may be necessary in
the authorized performance of Employee’s duties on behalf of Employer or
required pursuant to court order. Following the term of this Agreement, Employee
shall not undertake any employment or endeavor wherein the fulfillment of the
duties thereof would require Employee to reveal or otherwise use any
Confidential Information.

 

Employee further agrees that the Employer’s Confidential Information will be
concealed from all present and potential competitors of Employer and all other
persons and that Employee will never use the Confidential Information in any way
which may be detrimental to Employer, except if required to do so pursuant to
court order. Employee also agrees that all information supplied to Employer from
outside sources will be presumed to be Confidential Information unless and until
it is designated otherwise by Employer.

 

If Employee is required by court order to disclose any Confidential Information
relative to Employer, Employee will immediately, and prior to disclosure, advise
Employer in order to allow Employer to seek a protective order or other
protective measures relative to the information to be disclosed.

 

The provisions of this Paragraph 18.2 shall be applicable during Employee’s
employment and for two (2) years thereafter.

 

18.3    PROTECTION OF EMPLOYER RECORDS.   Upon termination of employment, the
Employee will promptly deliver to Employer all records and papers which Employee
has obtained from Employer, Employer’s customers or clients and/or prospective
customers or clients, suppliers or affiliated companies, and all copies which
have been made or permitted to be made. Employee further agrees to promptly
return all papers, memoranda, records and notes made or generated by the
Employee and all copies thereof which relate in any way to the Employer’s
business.

 

18.4    MATERIAL BREACH.   The parties stipulate that, as between them, the
foregoing matters are important, material and confidential, and gravely affect
the effective and successful conduct of the business of the Employer and its
good will, and that any breach of the terms of this Paragraph is a material
breach of this Agreement. Since a violation of any of the provisions of this
Paragraph 18 by Employee would cause irrevocable harm to Employer, and since the
exact amount of such damage would be impossible to ascertain, Employee
stipulates

 

Page 7 of 8


--------------------------------------------------------------------------------




that if he violates any term of this Paragraph, Employer shall be entitled to an
injunction to restrain the Employee. Pending the decision of the finality of any
such injunction, Employee agrees that Employer shall be entitled to a temporary
restraining order without bond and without prejudice to any other remedies
available to Employer.

 

19.    ARBITRATION.   If any dispute shall arise under this Agreement, the
parties agree that it will be settled through binding arbitration pursuant to
the rules of the American Arbitration Association. Any arbitration will be held
in Dubuque, Iowa. The prevailing party will have all of its or his expenses and
reasonable attorney fees reimbursed. The cost of the arbitrator shall be shared
equally by the parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement.

 


FLEXSTEEL INDUSTRIES, INC.

 


By:

       /s/ R.J. Klosterman

 

   R.J. Klosterman, President

 

 

By:

       /s/ Donald D. Dreher

 

   Donald D. Dreher, Employee

 

 

 

 









Page 8 of 8


--------------------------------------------------------------------------------